ORDER

ELDRIDGE, J.
This matter came before the Court on the Joint Petition for Reprimand by Consent submitted by the Attorney Grievance Commission of Maryland, Petitioner, and J. Thomas Giunta, Respondent. The Court having considered the Petition, it is this 29th day of May, 2002,
ORDERED, by the Court of Appeals of Maryland that the Respondent, J. Thomas Giunta, be, and he hereby is, reprimanded for his violation of Rules 1.7 and 8.4(d) of the Maryland Rules of Professional Conduct by his sexual relationship with a client in a domestic relations matter.